          Case 1:21-cv-00052-LAK Document 28 Filed 02/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________  

GABRIELLE HOFFMAN, individually and                          Docket No.: 21-52
Derivatively on behalf of G-LISH FASHIONS, INC.,

                              Plaintiffs,                    Hon. Lewis A. Kaplan, D.J.
       vs.
                                                             ORDER TO SHOW CAUSE
BRETT RATTNER,

      Defendant.
____________________________________________
  
      UPON the accompanying Declaration of Jeb Singer, Esq., dated February 7, 2021 and all

the pleadings and proceedings had in this action,

       LET the Parties and Counsel herein show cause before this Court to be held at the

Courthouse thereof located at 500 Pearl St., New York, NY, Room 21B, or remotely as the Court

may direct, February ___, 2021, at ____ why an order should not be issued 1) pursuant to Local

Rule 1.4 and N.Y. Rules of Professional Conduct 1.16(c)(4) and (c)(7) to be Received as Counsel

to Plaintiff, 2) stay this matter for a reasonable amount of time to permit Plaintiffs to obtain

substitute counsel, 3) granting such other and further relief as the Court deems just and proper.

       IT IS FURTHER ORDERED, that service of a copy of this Order, together with the

papers upon which it is based, by electronic (email) service upon Defendant’s counsel, Elizabeth

Wolstein (ewolstein@schlamstone.com), O’Hara, Wagner & Kendall, LLP (attn: Daniel M.

O’Hara, dohara@mowklaw.com) and Gabrielle Hoffman, on or before February __, 2021, shall

be deemed good and sufficient service; and

       IT IS FURTHER ORDERED, that answering papers, if any, are to be filed electronically

on CM/ECF on or before February __, 2021;




                                                 1  
        Case 1:21-cv-00052-LAK Document 28 Filed 02/15/21 Page 2 of 2




      IT IS FURTHER ORDERED, that reply papers, if any, are to be filed electronically on

CM/ECF on or before February __, 2021;

                                                 SO ORDERED:

                                                 __________
                                                 U.S.D.J.




                                           2  
